Name: Commission Regulation (EEC) No 2088/86 of 30 June 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5.7.86 Official Journal of the European Communities No L 183/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2088/86 of 30 June 1986 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as amended by Regulation (EEC) No 2062/ 86 (2), and in particular Articles 9 (2) and 12 thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2063 /86 (4), Having regard to Commission Regulation (EEC) No 3155 / 85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5 ), as last amended by Regulation (EEC) No 1002/ 86 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1057/ 86 (7), as last amended by Regulation (EEC) No 1908 / 86 (8); Whereas the 1986/ 87 marketing year for cereals and sugar begins on 1 July 1986 ; whereas, from that date, the new prices and the new amount of the levy collected under the arrangements for compensating the storage costs for sugar have to be used for calculating the monetary compensatory amounts applicable to products in these sectors ; whereas , from that date , these cereal and sugar prices also have to be used for calculating the monetary compensatory amounts applicable to certain products and goods which fall within the milk and milk products , eggs , poultrymeat and albumin sectors , or which come within the scope of Regulation (EEC) No 3033/80 (9); whereas it is also necessary to take into account that, from 1 July 1986, new agricultural conversion rates fixed by Regulation (EEC) No 1678 /85 apply in the cereals , sugar, eggs , poultry, albumin and pigmeat sectors ; Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 3155/ 85 provides that monetary compensatory amounts fixed in advance must be adjusted if a new representarive rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for the certificate was lodged ; whereas this is the situation with regard to the cereals and sugar sectors in Greece, Spain , France, Ireland, Italy and the United Kingdom and with regard to the sugar sector in Portugal ; Whereas , pursuant to Article 5 (5 ) of Regulation (EEC) No 1677/85 , monetary compensatory amounts in the pigmeat sector are fixed on the basis of a price equal to 35 % of the basic price ; whereas, in respect of those Member States applying positive monetary compensatory amounts and whose currencies are maintained, as between themselves , within a spread at any given time of a maximum of 2,25 % , the monetary compensatory amounts to be applied from 1 July 1986 are equal to those applicable on 30 June 1986, altered according to the prices valid from 1 July 1986 ; whereas new agri ­ cultural conversion rates apply in this sector as from that date in respect of Member States with depreciated currencies ; whereas these changes should be taken into account in fixing the monetary compensatory amounts applicable to the sector in question from that date ; Whereas Article 2 of Regulation (EEC) No 2062/86 provides that, by way of derogation from the provisions of Article 5 of Regulation (EEC) No 1677/85 , the monetary gap for products falling within the eggs , poultry, ovalbumin and lactalbumin sectors , during the period from 1 July to 30 September 1986, is to be reduced by 4,8 points for France and 4,5 points for the United Kingdom ; O OJ No L 164 , 24 . 6 . 1985 , p . 6 . ( 2 ) OJ No L 176 , 1 . 7 . 1986, p . 15 . O OJ No L 164 , 24 . 6 . 1985 , p . 11 . (4 ) OJ No L 176, 1 . 7 . 1986, p. 17 . ( 5) OJ No L 310 , 21 . 11 . 1985 , p . 22 (6) OJ No L 93 , 8 . 4 . 1986 , p . 8 . O OJ No L 98 , 12.4 . 1986, p . 1 . ( ¢) OJ No L 166 , 23 . 6 . 1986 , p . 1 . (') OJ No L 323 , 29 . 11 . 1980 , p. 1 . No L 183/2 Official Journal of the European Communities 5.7.86 Whereas, in the case of currencies which are not main ­ tained within the 2,25 % spot margin of fluctuation under the European monetary system, and pursuant to Article 2 ( 1 ) of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts ('), the monetary compensatory amounts for the cereals, sugar, eggs , poultry, ovalbumin and lactalbumin sectors and for the pigmeat sector are to be calculated on the basis of the exchange rates recorded during the reference period 18 to 24 June 1986 ; Whereas , in the case of Germany, Spain , France, Italy, the Netherlands and the United Kingdom, for which different representative rates apply in the cereals and poultry sectors, the representative rates fixed for these sectors should be taken into account when fixing the monetary coefficient referred to in Article 5 of Regu ­ lation (EEC) No 3153/ 85 for the eggs, poultrymeat and albumin sectors ; whereas account should also be taken of the fact that flat-rate reductions apply in France and the United Kingdom ; Whereas, for the abovementioned reasons, Regulation (EEC) No 1057/86 should be amended with effect from 1 July 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1057/86 is hereby amended as follows : 1 . Parts 1 , 2 , 4 , 7 , 8 and subheading 23.07 B of Part 5 of Annex I are replaced by the Parts set out in Annex I to this Regulation . 2 . Annexes II and IV are replaced by Annexes II and IV to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President O OJNoL 310, 21 . 11 . 1985 , p. 4 . 5 . 7 . 86 Official Journal of the European Communities No L 183/3 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 10.01 B I 10,33 11,64 10,013 6 352 61,15 5 108,3 251,61 10.01 B II 17,24 19,43 16,718 10 605 102,10 8 529,1 307,72 10.02 9,81 11,05 9,513 6 034 58,09 4 853,0 231,89 10.03 9,81 11,05 9,513 6 034 58,09 4 853,0 228,21 10.04 9,44 10,63 9,151 5 805 55,89 4 668,6 219,54 10.05 B 10,33 11,64 10,013 6 352 61,15 5 108,3 251,61 10.07 B 9,81 11,05 9,513 6 034 58,09 4 853,0 228,21 10.07 C II 9,81 11,05 9,513 6 034 58,09 4 853,0 228,21 11.01 A 12,52 14,11 12,140 7 701 74,14 6 193,2 305,74 11.01 B 11,80 13,29 11,439 7 256 69,86 5 835,7 278,12 11.02 A I a) 22,90 25,80 22,201 14 083 135,58 11 326,1 384,20 11.02 A I b) 13,52 15,24 13,111 8 317 80,07 6 688,7 330,20 11.01 C 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.01 D 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.01 E I 14,46 16,29 14,018 8 892 85,61 7 151,7 352,26 11.01 E II 4,65 5,24 4,506 2 858 27,52 2 298,8 113,23 ex 11.01 G (') 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.01 G (2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 A II 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 A III 13,73 15,48 13,318 8 448 81,33 6 794,2 319,50 11.02 A IV 13,21 14,89 12,812 8 127 78,24 6 536,0 307,36 11.02 A V a) 1 (3 ) 14,97 16,87 14,519 9 210 88,67 7 407,1 364,84 11.02 A V a) 2 (4) 13,72 15,46 13,305 8 440 81,26 6 787,9 347,63 11.02 A V a) 2 14,97 16,87 14,519 9210 88,67 7.407,1 364,84 11.02 A Vb) 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 ex 11.02 A VII (') 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.02 A VII (2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 B I a) 1 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 B I a) 2 aa) 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 B I a) 2 bb) 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 B I b) 1 13,73 15,48 13,318 8 448 81,33 6 794,2 319,50 11.02 B I b) 2 13,21 14,89 12,812 8 127 78,24 6 536,0 307,36 11.02 B II a) 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 11.02 B II b) 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 B II c) 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 ex 11.02 B II d) (') 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 1 1.02 B II d) (2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 C I 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 No L 183/4 Official Journal of the European Communities 5 . 7 . 86 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 C III 15,70 17,69 15,220 9 655 92,95 7 764,8 365,14 11.02 C IV 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 C V 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 ex 11.02 C VI (') 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.02 C VI (2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 D I 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 11.02 D II 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 D III 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 D IV 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 D V 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 ex 11.02 D VI ( l ) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.02 D VI (2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 E I a) 1 10,01 11,27 9,703 . 6 155 59,26 4 950,0 232,78 11.02 E I a) 2 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 E I b) 1 13,73 15,48 13,318 8 448 81,33 6 794,2 319,50 11.02 E I b) 2 16,99 19,14 16,472 10 449 100,59 8 403,4 395,18 11.02 E II a) 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 11.02 E II b) 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 E II c) 11,36 12,80 11,015 6 987 67,27 5 619,2 276,78 ex 11.02 E II d) 2 ( ») 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.02 E II d) 2 ( 2) 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 F I 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 11.02 F II 10,01 11,27 9,703 6 155 59,26 4 950,0 236,53 11.02 F III 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 11.02 F IV 9,63 10,85 9,334 5 921 57,00 4 761,9 223,93 11.02 F V 10,53 11,87 10,213 6 479 62,37 5 210,5 256,65 ex 1 1.02 F VII (') 10,01 11,27 9,703 6 155 59,26 4 950,0 232,78 ex 11.02 F VII ( 2 ) 10,01 11,27 ' 9,703 6 155 59,26 4 950,0 232,78 11.02 G I 7,75 8,73 7,510 4 764 45,86 3 831,3 188,72 11.02 G II 3,10 3,49 3,004 1 905 18,35 1 532,5 75,48 11.07 A I a) 18,38 20,71 17,823 11 306 108,85 9 092,8 447,87 11.07 A lb) 13,73 15,48 13,318 8 448 81,33 6 794,1 334,65 11.07 A II a) 17,46 19,68 16,933 10 741 103,41 8 638,3 406,22 11.07 A II b) 13,05 14,70 12,652 8 025 77,26 6 454,5 303,53 11.07 B 15,21 17,13 14,745 9 353 . 90,05 7 522,1 353,73 11.08 A I ( 5 ) 14,29 16,10 13,856 8 789 84,62 7 068,8 362,02 11.08 A III ( s ) 15,51 17,47 15,036 9 538 91,83 7 670,9 392,85 11.08 A IV ( «) 14,29 16,10 13,856 8 789 84,62 7 068,8 362,02 11.08 A V (s) 14,29 16,10 13,856 8 789 84,62 7 068,8 362,02 11.09 21,10 23,78 20,463 12 981 124,97 10 439,6 534,65 17.02 B II a) O 18,64 21,01 18,077 11 467 110,40 9 222,2 472,30 17.02 B II b) O 14,29 16,10 13,856 8 789 84,62 7 068,8 362,02 17.02 F II a) 19,49 21,97 18,903 11 991 115,44 9 643,5 493,88 17.02 F II b) 13,63 15,35 13,214 8 382 80,70 6 741,1 345,24 21.07 F II 14,29 16,10 13,856 8 789 84,62 7 068,8 362,02 23.02 A I a) 4,26 4,81 4,135 2 623 25,26 2 109,8 102,40 5 . 7 . 86 Official Journal of the European Communities No L 183/5 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 23.02 A I b) 8,83 9,95 8,566 5 434 52,31 4 370,2 212,12 23.02 A II a) 4,26 4,81 4,135 2 623 25,26 2 109,8 102,40 23.02 A II b) 9,14 10,30 8,862 5 621 54,12 4 520,9 219,43 23.03 A I 18,93 21,33 18,352 11 641 112,08 9 362,6 479,49 23.07 B I a) 1 ( ») 1,24 1,40 1,202 762 7,34 613,0 30,19 23.07 B I a) 2 ( ¢) (') 1,24 1,40 1,202 762 7,34 613,0 30,19 23.07 B I b) 1 O 3,92 4,42 3,805 2 414 23,24 1 941,2 95,61 23.07 B I b) 2 ( ») O 3,92 4,42 3,805 2 414 23,24 1 941,2 95,61 23.07 B I c) 1 (') 7,75 8,73 7,510 4 764 45,86 3 831,3 188,72 23.07 B I c) 2 C) C) 7,75 8,73 7,510 4 764 45,86 3 831,3 188,72 No L 183/6 Official Journal of the European Communities 5 . 7 . 86 Notes o Millet. (2) Grain sorghum. (J) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( s) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight . For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,282 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. (7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 1 0 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 1 2 % but less than 30 %' or '30 % or more but less than 50 % ', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (') of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . C) In the case of products containing products falling within heading No 07.06 or subheading 1 1.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent . However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 5 . 7 . 86 Official Journal of the European Communities No L 183/7 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg FI/ 100 kg Dkr/100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg 01.03 All a) 2,71 3,06 1,309 940 1 325,0 01.03 All b) 3,19 3,59 1,539 1 106 1 558,0 02.01 A III a) 1 4,15 4,67 2,001 1 438 2 026,0 02.01 A III a) 2 6,01 6,78 2,902 2 085 2 937,6 02.01 A III a) 3 4,65 5,23 2,242 1 610 2 269,1 02.01 A III a) 4 6,72 7,57 3,242 2 329 3 282,0 02.01 A III a) 5 3,61 4,07 1,741 1 251 1 762,6 ex 02.01 A III a) 6 aa) (') 6,72 7,57 3,242 2 329 3 282,0 ex 02.01 A III a) 6 aa) (2) 4,65 5,23 2,242 1 610 2 269,1 02.01 A III a) 6 bb) 4,65 5,23 2,242 1 610 2 269,1 02.05 A I 1,66 1,87 0,801 575 810,4 02.05 A II 1,83 2,06 0,881 633 891,4 02.05 B 1,00 1,12 0,480 345 486,2 02.06 B I a) 1 5,31 5,98 2,562 1 840 2 593,2 02.06 B I a) 2 5,81 6,54 2,802 2013 2 836,3 02.06 B I a) 3 6,01 6,78 2,902 2 085 2 937,6 02.06 B I a) 4 4,65 5,23 2,242 1 610 2 269,1 02.06 B I a) 5 6,72 7,57 3,242 2 329 3 282,0 02.06 B I a) 6 3,61 4,07 1,741 1 251 1 762,6 ex 02.06 B I a) 7 aa) (') 6,72 7,57 3,242 2 329 3 282,0 ex 02.06 B I a) 7 aa) (2) 4,65 5,23 2,242 1 610 2 269,1 02.06 B I a) 7 bb) 4,65 5,23 2,242 1 610 2 269,1 02.06 B I b) 1 11,70 13,18 5,644 4 054 5 713,2 02.06 B I b) 2 9,21 10,38 4,443 3 192 4 497,6 02.06 B I b) 3 11,57 13,04 5,584 4011 5 652,4 02.06 B I b) 4 6,01 6,78 2,902 2 085 2 937,6 ex 02.06 B I b) 5 aa) (') ( J) 11,70 13,18 5,644 4 054 5 713,2 ex 02.06 B I b) 5 aa) (2 ) (') 6,01 6,78 2,902 2 085 2 937,6 02.06 B I b) 5 bb) ( J) 6,01 6,78 2,902 2 085 2 937,6 16.01 A (4) 5,81 6,54 2,802 2 013 2 836,3 16.01 B I O (5) (a) 9,75 10,98 4,703 3 379 4 761,0 16.01 B II (4) C) (a) 6,64 7,48 3,202 2 300 3 241,5 16.02 A II 5,39 6,08 2,602 1 869 2 633,7 16.02 B III a) 1 5,60 6,31 2,702 1 941 2 735,0 ex 16.02 B III a) 2 aa) 11 (4) 6,01 6,78 2,902 2 085 2 937,6 ex 16.02 B III a) 2 aa) 11 (') 10,16 11,45 4,904 3 522 4 963,6 ex 16.02 B III a) 2 aa) 22 (6) 4,65 5,23 2,242 1 610 2 269,1 ex 16.02 B III a) 2 aa) 22 ( 7) 8,50 9,58 4,103 2 947 4 153,2 ex 16.02 B III a) 2 aa) 33 ( s ) (') 4,65 5,23 2,242 1 610 2 269,1 ex 16.02 B III a) 2 aa) 33 ( s ) ( 7) 5,60 .6,31 2,702 1 941 2 735,0 16.02 B III a) 2 bb) ( 5 ) 4,65 5,23 2,242 1 610 2 269,1 16.02 B III a) 2 cc) 2,78 3,13 1,341 963 1 357,4 No L 183/ 8 Official Journal of the European Communities 5 . 7 . 86 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (') Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams , fore-ends, shoulders or loins and parts thereof (excluding the jowl , traded separately). (2 ) Other products than those falling under footnote ('). (J) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form . (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations . ( 5 ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 5 . 7 . 86 Official Journal of the European Communities No L 183 /9 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece Spain DM F1 Dkr I £ Bfrs/Lfrs £ Irl Lit FF Dr Pta  100 pieces  01.05 A I 0,84  0,94 0,401 515 414,0 20,04 01.05 A II 0,40 0,45 0,189 243 195,5 9,46  100 kg  01.05 B I 1,57 1,77 0,751 964 774,9 37,84 01.05 B II 2,44 2,75 1,172 1 504 1 209,4 58,53 01.05 B III 2,20 2,48 1,056 1 355 1 090,0 52,75 01.05 B IV 1,65 1,86 0,791 1 015 , 816,3 39,51 01.05 B V 2,69 3,03 1,288 1 653 1 329,5 64,34 02.02 A I a) 1,97 2,22 0,943 1 210 973,5 47,53 02.02 A I b) 2,24 2,52 1,073 1 376 1 107,0 54,05 02.02 A I c) 2,44 2,75 1,169 1 500 1 206,2 58,89 02.02 A II a) 2,88 3,24 1,379 1 769 1 423,0 68,87 02.02 A II b) 3,49 3,94 1,674 2 148 1 727,8 83,62 02.02 A II c) 3,88 4,37 1,860 2 387 1 919,8 92,91 02.02 A III a) 3,15 3,55 1,509 1 936 1 557,2 75,36 02.02 A III b) 3,44 3,88 1,650 2 117 1 702,3 82,39 02.02 A IV a) 2,36 2,66 1,130 1 450 1 166,1 56,44 02.02 A IV b) 2,58 2,91 1,238 1 589 1 277,9 61,84 02.02 A V 3,84 4,33 1,841 2 362 1 899,3 91,92 02.02 B I a) 7,23 8,14 3,464 4 445 3 574,9 173,01 02.02 B I b) 4,95 5,58 2,373 3 045 2 448,9 118,52 02.02 B I c) 6,70 7,55 3,211 4 120 3 313,9 160,71 02.02 B II a) 1 2,68 3,02 1,286 1 650 1 326,8 64,78 02.02 B II a) 2 4,27 4,81 2,046 2 626 2 111,8 102,20 02.02 B II a) 3 3,79 4,27 1,815 2 328 1 872,5 90,62 02.02 B II a) 4 2,84 3,20 1,362 1 748 1 405,6 68,03 02.02 B II a) 5 4,22 4,76 2,025 2 598 2 089,3 101,11 02.02 B II b) 2,00 2,25 0,958 1 229 988,3 47,89 02.02 B II c) 1,38 1,56 0,663 851 684,2 33,16 02.02 B II d) 1 5,16 5,82 2,475 3 175 2 553,5 123,58 02.02 B II d) 2 3,77 4,25 1,808 2 320 1 865,8 90,30 02.02 B II d) 3 3,69 4,16 1,770 2 271 1 826,6 89,19 02.02 B II e) 1 4,99 5,62 2,392 3 069 2 468,4 119,46 02.02 B II e) 2 aa) 1,77 1,99 0,848 1 087 874,6 42,33 02.02 B II e) 2 bb) 3,18 3,59 1,526 1 957 1 574,3 76,19 02.02 B II e) 3 3,47 3,91 1,663 2 134 1 715,9 83,78 02.02 B II f) 4,85 5,47 2,327 2 985 2 401,1 116,20 02.02 B II g) 6,15 6,93 2,947 3 781 3 041,0 147,36 No L 183/ 10 Official Journal of the European Communities 5 . 7 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain DM Fi Dkr £ Bfrs/Lfrs £ Irl Lit FF Dr Pta  100 kg  02.02 C 1,38 1,56 0,663 851 684,2 33,16 02.05 C 3,07 3,46 1,473 1 891 1 520,5 73,68  100 pieces  04.05 A I a) 1 0,59 0,67 0,285 366 294,3 14,24 04.05 A I a) 2 0,25 0,28 0,118 152 122,2 5,91  100 kg  04.05 A I b) 2,58 2,91 1,239 1 589 1 278,4 61,87 04.05 B I a) 1 11,68 13,16 5,599 7 185 5 778,2 279,64 04.05 B I a) 2 3,00 3,38 1,437 1 844 1 482,9 71,77 04.05 B I b) 1 5,27 5,94 2,527 3 243 2 607,9 126,21 04.05 B I b) 2 5,63 6,35 2,701 3 465 2 786,8 134,87 04.05 B I b) 3 12,09 13,63 5,798 7 439 5 982,7 289,54 35.02 A II a) 1 10,49 11,82 5,030 6 453 5 190,1 251,18 35.02 A II a) 2 1,42 1,60 0,681 874 703,1 34,03 5 . 7 . 86 Official Journal of the European Communities No L 183/ 11 PART 5 MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg 23.07 B I a) 3 (6) I _ _ 23.07 B I a) 4 (6)        23.07 B I b) 3 (6) 0,17 0,19 l 0,160 102 0,98 81', 7 4,03 23.07 B I c) 3 (6) 0,52 0,58 0,501 318 3,06 255,4 12,58 23.07 B II (6)        No L 183/ 12 Official Journal of the European Communities 5 . 7 . 86 (6) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates , and  the lactose content of the added whey per 100 kg of finished product . For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) in the finished product Germany DM/100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg More than 12 % but less than 30 % 1,31 1,48 0,921 438 2,34 528,8 30 % or more but less than 50 % 2,63 2,96 1,841 877 4,68 1 057,7 50 % or more but less than 70 % 3,94 4,44 2,762 1 315 7,01 1 586,5 70 % or more but less than 80 % 4,93 5,56 3,452 1 644 8,77 1 983,2 80 % or more but less than 88 % 5,52 6,22 3,866 1 841 9,82 2 221,2 88 % or more 5,92 6,67 4,142 1 973 10,52 2 379,8 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11.8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,37 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624 /76 (OJ No L 180 , 6 . 7 . 1976) applies . 5 . 7 . 86 Official Journal of the European Communities No L 183/ 13 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta Portugal Esc A. SUGAR  100 kg  17.01 A O 2,50 2,81 3,247 1 175 19,83 1 656,3 97,36 188,97 17.01 B (3 ) 2,09 2,35 2,712 982 16,56 1 383,6 82,39 141,76 by 1 % of sucrose content and by 100 kg net of that product (') 17.02 ex D II (') 0,0250 0,0281 0,0325 11,75 0,1983 16,563 0,974 1,890 17.02 E 0,0250 0,0281 0,0325 11,75 0,1983 16,563 0,974 1,890 17.02 F I (') 0,0250 0,0281 0,0325 11,75 0,1983 16,563 0,974 1,890 21.07 F IV 0,0250 0,0281 0,0325 11,75 0,1983 16,563 0,974 1,890 B. ISOGLUCOSE - for 100 kg on dry matter  17.02 D I 2,50 2,81 3,247 1 175 19,83 1 656,3 84,82 203,15 21.07 Fill 2,50 2,81 3,247 1 175 19,83 1 656,3 84,82 203,15 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . ( 2 ) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . ( J ) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5 ) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 . No L 183/ 14 Official Journal of the European Communities 5 . 7 . 86 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/100 kg Dkr/100 kg £/100 kg Bfrs/Lfrs/ 100 kg £ Irl/100 kg Lit/100 kg FF/100 kg Dr/ 100 kg Pta/100 kg Esc/100 kg 17.04 D I a) 0 0 1,643 0 10,04 838,4 0 0 17.04 D I b) 1 0 0 0,995 0 0 490,7 0 0 17.04 D I b) 2 0 0 1,419 0 8,67 700,4 0 0 17.04 D I b) 3 aa) 0 0 1,844 0 11,26 910,1 0 0 17.04 D I b) 3 bb) 0 0 1,889 0 11,54 933,2 0 0 17.04 D I b) 4 0 0 2,202 0 13,45 1 086,2 0 0 17.04 D I b) 5 0 0 2,361 0 14,42 1 161,1 0 0 17.04 D I b) 6 0 0 2,522 0 15,41 1 236,1 0 0 17.04 D I b) 7 0 0 2,616 0 15,98 1 277,3 0 0 17.04 D I b) 8 0 0 2,776 0 16,95 1 352,3 0 161,57 17.04 D II a) 3,77 4,25 2,964 1 606 11,86 1 626,3 0 0 17.04 D II a) ( ,3 ) 3,03 3,41 2,455 0 10,56 1 332,6 0 0 17.04 D II b) 1 3,35 3,78 2,745 0 10,52 1 497,7 0 0 17.04 D II b) 1 (") 2,61 2,94 2,236 0 9,22 1 204,0 0 0 17.04 D II b) 2 3,83 4,31 3,315 0 14,01 1 778,6 0 0 17.04 D II b) 2 (1J) 3,09 3,47 2,806 0 12,71 1 484,9 0 0 17.04 D II b) 3 3,51 3,96 3,330 0 15,66 1 744,2 0 0 17.04 D II b) 3 ( ,3) 2,95 3,33 2,948 0 14,68 1 523,9 0 0 17.04 D II b) 4 2,81 3,16 3,038 0 16,06 1 541,6 0 0 17.04 D II b) 4 ( ,J) 2,51 2,82 2,834 0 15,54 1 424,1 0 0 18.06 B I 0 0 1,498 0 0 796,3 0 0 18.06 B II a) 3,35 3,77 2,597 0 8,69 1 442,8 0 0 18.06 B II a) ( ,s ) 2,83 3,19 2,242 0 7,78 1 238,1 0 0 18.06 B II b) 4,86 5,48 3,647 1 674 11,36 2 047,0 0 0 18.06 B II b) ( ,4 ) 4,07 4,59 3,107 ' 0 9,98 1 735,5 0 0 18.06 C I 3,45 3,89 2,586 0 8,92 1 444,8 0 0 18.06 C I n 2,64 2,98 2,026 0 7,50 1 121,7 0 0 18.06 C II a) 1 0 0 1,315 0 8,03 640,5 0 0 18.06 C II a) 2 0 0 1,607 0 9,82 782,9 0 . 0 18.06 C II b) 1 2,63 2,95 2,570 0 12,27 1 336,8 0 0 18.06 C II b) 1 ( ,5 ) 0 0 2,289 0 11,55 1 175,2 0 0 18.06 C II b) 2 3,26 3,66 3,007 0 13,38 1 588,5 0 0 18.06 C II b) 2 (") 2,66 2,99 2,600 0 12,34 1 353,5 0 0 18.06 C II b) 3 3,90 4,38 3,386 0 13,81 1 819,4 0 0 18.06 C II b) 3 O 3,09 3,47 2,826 0 12,39 1 496,3 0 0 18.06 C II b) 4 4,66 5,23 3,911 1 699 15,15 2 121,5 0 0 18.06 C II b) 4 ( 1J) 3,62 4,07 3,198 0 13,33 1 710,3 0 0 18.06 D I a) (') 7,90 8,89 5,658 2 662 15,41 3 225,3 0 0 18.06 D I b) (') ( ¢) 7,90 8,89 5,658 2 662 15,41 3 225,3 0 0 18.06 D II a) 1 3,15 3,53 2,861 0 12,48 1 517,3 0 0 18.06 D II a) 1 ( »). 2,55 2,86 2,454 0 11,44 1 282,3 0 0 5.7 . 86 Official Journal of the European Communities No L 183/ 15 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/ 100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 18.06 D II a) 1 ( ,s ) 2,79 3,13 2,614 0 11,85 1 374,9 0 0 18.06 D II a) 2 (8 ) 3,15 3,53 2,861 0 12,48 1 517,3 0 0 18.06 D II a) 2 (') ( ,3) 2,55 2,86 2,454 0 11,44 1 282,3 0 0 18.06 D II a) 2 ( ¢) ( ,s ) 2,79 3,13 2,614 0 11,85 1 374,9 0 0 18.06 D II b) 1 10,94 12,31 7,731 3 657 20,69 4 422,2 0 0 18.06 D II b) 1 (") 7,79 8,77 5,565 2 620 15,18 3 173,8 0 0 18.06 D II b) 1 ( 15) 9,03 10,17 6,418 3 029 17,35 3 665,6 0 0 18.06 D II b) 2 ( ,0) 5,52 6,22 4,583 2 002 17,38 2 494,8 0 0 18.06 D II b) 2 (n ) 4,26 4,80 3,716 1 588 15,18 1 995,5 0 0 18.06 D II b) 2 ( ,2) 10,94 12,31 7,731 3 657 20,69 4 422,2 0 0 18.06 D II b) 2 ( ») 7,79 8,77 5,565 2 620 15,18 3 173,8 0 0 18.06 D II b) 2 ( ,5 ) 9,03 10,17 6,418 3 029 17,35 3 665,6 0 0 18.06 D II c) 1 O I 18.06 D II c) 2 O 19.02 B II a) 4 aa) (') 0 0 0,984 0 0 502,3 0 0 19.02 B II a) 5 aa) (6) 0 0 1,487 0 9,08 758,6 0 0 19.03 A ( 7 ) 2,47 2,79 2,398 0 14,64 1 223,2 0 0 19.03 B I ( 7) 2,47 2,79 2,398 0 14,64 1 223,2 0 0 19.03 B II O 0 0 2,007 0 12,25 1 023,8 0 0 19.04 0 0 1,330 0 8,12 678,3 0 0 19.08 B I a) 0 0 1,461 0 8,92 711,7 0 0 19.08 B I b) 0 0 2,630 0 16,06 1 281,1 0 153,16 19.08 B II a) 0 0 0 0 0 257,5 0 0 19.08 B II b) 1 0 0 1,236 0 7,54 613,4 0 0 19.08 B II b) 2 3,44 3,88 2,892 0 11,74 1 564,5 0 0 19.08 B II b) 2 H 0 0 1,799 0 8,97 936,8 0 0 19.08 B II c) 1 0 0 1,528 0 9,33 755,7 0 0 19.08 B II c) 2 3,67 4,14 3,184 0 13,53 1 706,8 0 0 19.08 B II c) 2 (u) 0 0 2,091 0 10,76 1 079,1 0 0 19.08 B II d) 1 0 0 1,966 0 12,00 969,2 0 0 19.08 B II d) 2 4,01 4,51 3,622 1 638 16,20 1 920,3 0 0 19.08 B II d) 2 (") 2,45 2,76 2,529 0 13,43 1 292,6 0 0 19.08 B III a) 1 0 0 0,883 0 0 450,6 0 0 19.08 B III a) 2 3,87 4,36 2,952 0 10,65 1 639,5 0 0 19.08 B III a) 2 ( ,3 ) 0 0 1,587 0 7,18 854,8 0 0 19.08 B III b) 1 0 0 1,321 0 8,07 664,1 0 0 19.08 B III b) 2 3,61 4,07 2,977 0 12,27 1 615,2 0 0 19.08 B III b) 2 ( ») 0 0 1,884 0 9,50 987,5 0 0 19.08 B III c) 1 0 0 2,052 0 12,53 1 020,0 0 0 19.08 B III c) 2 3,87 4,36 3,373 1 599 14,69 1 803,3 0 0 19.08 B III c) 2 ( ,J ) 0 0 2,280 0 11,92 1 175,6 0 0 19.08 B IV a) 1 0 0 1,262 0 7,70 643,6 0 0 19.08 B IV a) 2 2,88 3,25 2,366 0 10,50 1 277,7 0 0 19.08 B IV a) 2 ( ,3) 0 0 1,637 0 8,65 859,2 0 0 19.08 B IV b) 1 0 0 1,573 0 9,61 792,8 0 0 19.08 B IV b) 2 3,68 4,14 3,002 1 564 12,42 1 631,3 0 0 19.08 B IV b) 2 H 0 0 1,909 0 9,65 1 003,6 0 0 19.08 B V a) 0 0 1,514 0 9,25 772,4 0 0 19.08 B V b) 0 0 1,680 0 10,26 850,3 0 0 No L 183/ 16 Official Journal of the European Communities 5 . 7 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 C I 0 0 1,498 0 0 796,3 0 0 21.07 C II a) 3,35 3,77 2,597 0 8,69 1 442,8 0 0 21.07 C II a) ( 1S ) 2,83 3,19 2,242 0 7,78 1 238,1 0 0 21.07 C II b) 4,86 5,48 3,647 1 674 11,36 2 047,0 0 0 21.07 C II b) ( 15) 4,07 4,59 3,107 0 9,98 1 735,5 0 0 21.07 D I a) 1 9,86 11,11 6,900 3 286 17,53 3 963,9 0 0 21.07 D I a) 2 11,34 12,77 7,876 3 760 20,02 4 531,6 0 0 21.07 D I b) 1 0 0 0 0 0 352,3 0 0 21.07 D I b) 2 0 0 0,963 0 0 553,9 0 0 21.07 D I b) 3 10,08 11,35 7,001 3 342 17,80 4 028,1 0 0 21.07 D II a) 1 ( 4) 21.07 D II a) 2 (4 ) 21.07 D II a) 3 (4 ) 21.07 D II a) 4 (4) 21.07 D II b) O 21.07 G II a) 1 O O 2,52 2,84 1,750 0 0 1 007,0 0 0 21.07 G II a) 1 ( «) O ( 11 ) 0 0 1,241 0 0 713,3 0 0 21.07 G II a) 1 (') O (,s) 0 0 1,441 0 0 829,0 0 0 21.07 G II a) 2 aa) ( «) (') 3,04 3,43 2,255 0 7,53 1 264,5 0 0 21.07 G II a) 2 aa) (') (') (") 0 0 1,746 0 0 970,8 0 0 21.07 G II a) 2 aa) (8 ) (') ( 15 ) 2,59 2,92 1,946 0 0 1 086,5 0 0 21.07 G II a) 2 bb) ( «) (') 3,30 3,72 2,507 0 9,07 1 393,2 0 0 21.07 G II a) 2 bb) (') (') ( 13 ) 2,56 2,88 1,998 0 7,77 1 099,5 0 0 21.07 G II a) 2 bb) (8 ) (') ( ,s ) 2,85 3,21 2,198 0 8,28 1 215,2 0 0 21.07 G II a) 2 cc) (8 ) (') 3,56 4,01 2,759 0 10,61 1 521,9 0 0 21.07 G II a) 2 cc) (') (') (") 2,82 3,17 2,250 0 9,31 1 228,2 0 0 21.07 G II a) 2 cc) ( #) O (15) 3,11 3,50 2,450 0 9,82 1 343,9 0 0 21.07 G II b) 1 (8) O 2,84 3,19 2,159 0 0 1 206,3 0 0 21.07 G II b) 1 (8 ) (') ( ,3 ) 0 0 1,650 0 0 912,6 0 0 21.07 G II b) 1 (8 ) (') ( ,s) 2,39 0 1,850 0 0 1 028,3 0 0 21.07 G II b) 2 aa) ( 8 ) (') 3,27 3,68 2,547 0 9,31 1 406,8 0 0 21.07 G II b) 2 aa) ( 8 ) (') (") 2,53 2,84 2,038 0 8,01 1 113,1 0 0 21.07 G II b) 2 aa) (') (') ( ,5 ) 2,82 3,17 2,238 0 8,52 1 228,8 0 0 21.07 G II b) 2 bb) (') C) 3,53 3,97 2,799 0 10,85 1 535,5 0 0 21.07 G II b) 2 bb) (8 ) (') ( ,3 ) 2,79 3,13 2,290 0 9,55 1 241,8 0 0 21.07 G II b) 2 bb) (8 ) (') (") 3,08 3,46 2,490 0 10,06 1 357,5 0 0 21.07 G II c) 1 (') (') 3,08 3,47 2,481 0 8,91 1 362,9 0 0 21.07 G II c) 1 (&gt;) C) (") 0 0 1,972 0 7,61 1 069,2 0 0 21.07 G II c) 1 (') O (1S) 2,63 2,96 2,172 0 8,12 1 184,9 0 0 21.07 G II c) 2 aa) (8 ) (') 3,60 4,06 2,986 0 11,99 1 620,4 0 0 21.07 G II c) 2 aa) (8 ) (') (u) 2,86 3,22 2,477 0 10,69 1 326,7 0 0 21.07 G II c) 2 aa) (8 ) (') (") 3,15 3,55 2,677 0 11,20 1 442,4 0 0 21.07 G II c) 2 bb) (8 ) O 3,80 4,28 3,175 0 13,15 1 716,9 0 0 21.07 G II c) 2 bb) (8) O ( ,J) 3,06 3,44 2,666 0 11,85 1 423,2 0 0 21.07 G II c) 2 bb) (8 ) (') ( ,5 ) 3,35 3,77 2,866 0 12,36 1 538,9 0 0 21.07 G II d) 1 3,53 3,98 3,065 0 12,48 1 647,5 0 0 21.07 G II d) 1 ( 1J ) 2,79 3,14 2,556 0 11,18 1 353,8 0 0 21.07 G II d) 1 ( 15 ) 3,08 3,47 2,756 0 11,69 1 469,5 0 0 5.7 . 86 Official Journal of the European Communities No L 183 / 17 Positive Negative CCT heading No Germany DM/100 kg Netherlands Fl/ 100 kg Denmark Dkr/100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Ireland £ Irl/ 100 kg Italy Lit/100 kg France FF/ 100 kg Greece Dr/100 kg Spain Pta/100 kg Portugal Esc/ 100 kg 21.07 G II d) 2 3,99 4,49 3,507 1 592 15,18 1 872,8 0 0 21.07 G II d) 2 ( ,J) 3,25 3,65 2,998 0 13,88 1 579,1 0 0 21.07 G II d) 2 ( 1S ) 3,54 3,98 3,198 0 14,39 1 694,8 0 0 21.07 G II e) 4,21 4,74 3,942 1 629 17,84 2 074,6 0 0 21.07 G II e) (") 3,47 3,90 3,433 0 16,54 1 780,9 0 0 21.07 G II e) ( ,s) 3,76 4,23 3,633 0 17,05 1 896,6 0 0 21.07 G III a) 1 5,04 5,68 3,501 1 671 8,90 2 014,1 0 0 21.07 G III a) 1 ( ,5) 3,56 4,01 2,481 0 0 1 426,6 0 0 21.07 G III a) 1 ( 1S ) 4,14 4,67 2,883 0 7,33 1 658,0 0 0 21.07 G III a) 2 aa) 5,56 6,27 4,006 1 991 11,98 2 271,6 0 0 21.07 G III a) 2 aa) ( ,3 ) 4,08 4,60 2,986 0 9,38 1 684,1 0 0 21.07 G III a) 2 aa) ( ,5 ) 4,66 5,26 . 3,388 1 695 10,41 1 915,5 0 0 21.07 G III a) 2 bb) 5,82 6,56 4,258 2 151 13,52 2 400,3 0 0 21.07 G III a) 2 bb) (") 4,34 4,89 3,238 1 663 10,92 1 812,8 0 0 21.07 G III a) 2 bb) ( ,s) 4,92 5,55 3,640 1 855 11,95 2 044,2 0 0 21.07 G III b) 1 5,36 6,03 3,910 1 819 11,40 2 213,4 0 0 21.07 G III b) 1 H 3,88 4,36 2,890 0 8,80 1 625,9 0 0 21.07 G III b) 1 ( 1S ) 4,46 5,02 3,292 0 9,83 1 857,3 0 0 21.07 G III b) 2 5,79 6,52 4,298 2 097 13,76 2 413,9 0 0 21.07 G III b) 2 ( ,J ) 4,31 4,85 3,278 1 609 11,16 1 826,4 0 0 21.07 G III b) 2 H 4,89 5,51 3,680 1 801 12,19 2 057,8 0 0 21.07 G III c) 1 5,60 6,31 4,232 1 935 13,36 2 370,0 0 0 21.07 G III c) 1 ( 1J ) 4,12 4,64 3,212 0 10,76 1 782,5 0 0 21.07 G III c) 1 ( 1S ) 4,70 5,30 3,614 1 639 11,79 2 013,9 0 0 21.07 G III c) 2 6,06 6,82 4,674 2 215 16,06 2 595,3 0 0 21.07 G III c) 2 ( ») 4,58 5,15 3,654 1 727 13,46 2 007,8 0 0 21.07 G III c) 2 ( 1S ) 5,16 5,81 4,056 1 919 14,49 2 239,2 0 0 21.07 G III d) 1 6,05 6,82 4,816 2 147 16,93 2 654,6 0 0 21.07 G III d) 1 ( ») 4,57 5,15 3,796 1 659 14,33 2 067,1 0 0 21.07 G III d) 1 ( IS) 5,15 5,81 4,198 1 851 15,36 2 298,5 0 0 21.07 G III d) 2 6,25 7,04 5,005 2 267 18,09 2 751,1 0 0 21.07 G III d) 2 (") 4,77 5,37 3,985 1 779 15,49 2 163,6 0 0 21.07 G III d) 2 (") 5,35 6,03 4,387 1 971 16,52 2 395,0 0 0 21.07 G III e) 6,39 7,20 5,254 2 306 19,61 2 868,2 0 0 21.07 G III e) (") 4,91 5,53 4,234 1 818 17,01 2 280,7 0 0 21.07 G III e) ( 1S ) 5,49 6,19 4,636 2010 18,04 2 512,1 0 0 21.07 G IV a) 1 7,56 8,52 5,251 2 507 13,35 3 021,1 0 0 21.07 G IV a) 1 (") 5,34 6,01 3,722 1 775 9,46 2 139,8 0 0 21.07 G IV a) 1 ( ,s ) 6,21 7,00 4,324 2 063 10,99 2 487,0 0 0 21.07 G IV a) 2 8,08 9,11 5,756 2 827 16,43 3 278,6 0 0 21.07 G IV a) 2 (1J ) 5,86 6,60 4,227 2 095 12,54 2 397,3 0 0 21.07 G IV a) 2 ( ,s) 6,73 7,59 4,829 2 383 14,07 2 744,5 0 0 21.07 G IV b) 1 7,88 8,87 5,660 2 655 15,85 3 220,4 0 0 21.07 G IV b) 1 ( ») 5,66 6,36 4,131 1 923 11,96 2 339,1 0 0 21.07 G IV b) 1 O 6,53 7,35 4,733 2 211 13,49 " 2 686,3 0 0 21.07 G IV b) 2 8,21 9,25 5,984 2 861 17,83 3 385,9 0 0 21.07 G IV b) 2 (") 5,99 6,74 4,455 2 129 13,94 2 504,6 0 0 21.07 G IV b) 2 (") 6,86 7,73 5,057 2 417 15,47 2 851,8 0 0 21.07 G IV c) 8,12 9,15 5,982 2 771 17,81 3 377,0 0 0 No L 183/ 18 Official Journal of the European Communities 5 . 7 . 86 Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Dkr/100 kg £/ 100 kg Bfrs/Lfrs/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G IV c) O 5,90 6,64 4,453 2 039 13,92 2 495,7 0 0 21.07 G IV c) ( 1S) 6,77 7,63 5,055 2 327 15,45 2 842,9 0 0 21.07 G V a) 1 11,34 12,77 7,876 3 760 20,02 4 531,6 0 0 21.07 G V a) 1 (") 8,00 9,02 5,583 2 662 14,19 3 209,8 0 0 21.07 G V a) 1 ( l5) 9,32 10,50 6,486 3 095 16,49 3 730,5 0 0 21.07 G V a) 2 11,47 12,92 8,002 3 840 20,79 4 596,0 0 0 21.07 G V a) 2 ( ,3 ) 8,13 9,17 5,709 2 742 14,96 3 274,2 0 0 21.07 G V a) 2 (1S ) 9,45 10,65 6,612 3 175 17,26 3 794,9 0 0 21.07 G V b) 11,57 13,02 8,168 3 866 21,80 4 673,9 0 0 21.07 G V b) (") 8,23 9,27 5,875 2 768 15,97 3 352,1 0 0 21.07 G V b) ( 15) 9,55 10,75 6,778 3 201 18,27 3 872,8 0 0 21.07 G VI to IX O 29.04 C III a) 1 0 0 1,420 0 8,67 724,7 0 0 29.04 C III a) 2 0 0 2,454 0 14,99 1 195,6 0 0 29.04 C III b) 1 0 0 2,023 0 12,36 1 032,2 0 0 29.04 C III b) 2 2,68 3,03 3,491 0 21,31 1 700,5 0 0 35.05 A 0 0 1,561 0 9,53 796,3 0 0 38.19 T I a) 0 0 1,420 0 8,67 724,7 0 0 38.19 T I b) 0 0 2,454 0 14,99 1 195,6 0 0 38.19 T II a) 0 0 2,023 0 12,36 1 032,2 0 0 38.19 T II b) 2,68 3,03 3,491 0 21,31 1 700,5 0 0 5 . 7 . 86 Official Journal of the European Communities No L 183/ 19 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above , the latter shall be applied. (J) Amounts applicable as appropriate on goods falling within subheadings 2 1 .07 G VI to IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . (*) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (u) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4 ) to Part 5 of this Annex. ( ,2) Amount applicable to products other than those falling under notes (10), (") above and ( ,3)&gt; ( 15) below. (") Amount applicable to products other than those falling under note (1S) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (1S) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. No L 183/20 Official Journal of the European Communities 5 . 7 . 86 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,077 1,015 1,033 1,241  Milk and milk products 0,971 0,971 1,077   1,015 1,017 1,241  Pigmeat 0,982 0,982 1,043   1,013  1,244  Sugar 0,982 0,982 1,089  1,013 1,048 1,244  1,010 1,023  Cereals 0,976 0,976 1,089  1,023 1,048 1,244 1,010  Eggs and poultry and albumins 0,982 0,982 1,029  1,013  1,244    Wine -I-l-I\ 1,030 1,012 1,383   Processed products (Regulation I\I\ \\ll (EEC) No 3033/80): l l \l  to be applied to charges 0,982 0,982 1,077  1,015 1,017 1,241 1,014 1,032  to be applied to refunds : l \  cereals 0,976 0,976 1,089  1,023 1,048 1,244 1,010   milk 0,971 0,971 1,077  1,015 1,017 1,241    sugar 0,982 0,982 1,089  1,013 1,048 1,244 1,010 1,023 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155 /85 , the monetary compensatory amounts fixed in advance in the case of Italy, France , Greece and Spain from 1 July 1986 until the dates set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports and exportscarried out from Italy Wine 0 1 September 1986 France Wine 0 1 September 1986 Greece Wine 0,616136 1 September 1986 Spain Wine 0 1 September 1986